FILED
                               FOR PUBLICATION                               SEP 30 2008

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 05-50375

              Plaintiff - Appellee,              D.C. No. CR-03-00728-PA-01

  v.                                             ORDER

MALIK SMITH, a/k/a Michael Marvin
Montana, Tarid M. Smith, Tarik N.
Smith, Tarik Smith, Tarik Marchand
Smith, Tarik Malik Smith, Milik and
Tarid Smith,

              Defendant - Appellant.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.